Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies not provided: FR 01521201, DE 102007027124, GB 1058666, GB 3009481
CN 305259023, WO 0210084005

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  
Claim 1: “the first threaded fastener the second threaded fastener and the locking member.” should be replaced with “the first threaded fastener, the second threaded fastener, and the locking member.” (adding commas to show proper separation of the listed items).
Claim 2: “the end” should be replaced with “the end of the grip” to clearly distinguish it from the first and second ends of the pole.
Claim 2: “is further” should be replaced with “further”.
Claim 5: “the end” should be replaced with “the end of the grip” to clearly distinguish it from the first and second ends of the pole.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilbrant et al. (US 8,991,012), herein referred to as ‘012.
For Claim 1, ‘012 discloses a first embodiment (Figures 1-8) having a dual ended handle (10) comprising: a pole (12) with a first end (16) and a second end (20), the first end (16) having a first threaded fastener (26) and an implement connecting feature having a tapered cone (24), the second end (20) having a second threaded fastener (30) and a locking member (28); and a grip (14) having an end configured to releasably engage the first threaded fastener (26), the second threaded fastener (30), and the locking member (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbrant et al. (US 8,991,012), herein referred to as ‘012.
For Claim 2, the first embodiment of ‘012 discloses the dual ended handle of claim 1, except wherein the end of the grip further includes at least one locking tooth configured to engage the locking member and selectively prevent unthreading of the grip. The first embodiment of ‘012 instead teaches wherein the locking member is a second tapered portion. 
A second embodiment of ‘012 (Figure 11) teaches wherein the end of the grip (114) further includes at least one locking tooth (Annotated Figure 11: A) configured to engage a locking member (Annotated Figure 11: B, C) and selectively prevent unthreading the grip (by nature of the locking tooth engaged with the locking member). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking tooth and locking member of the second embodiment of ‘012 to the first embodiment of ‘012. One would be motivated to make such a modification in order to allow for engaging a greater number of tools/implements with a greater variety of connectors without needing multiple different poles and grips.
Examiner notes that the ‘012 reference further contemplates the use of threads, cones, and locking members within one pole end and grip end. 

“It should be recognized that assembly 10 is disclosed herein for reasons of clarity having first and second connecting members 16, 20 with only two implement connecting devices, namely tapered cones 24, 28 and threaded ends 26, 30. Of course, it is contemplated by the present disclosure for first and second connecting members 16, 20 to have any desired number of implement connecting devices.” (Column 5, Lines 8-15).

 “Additionally, it is contemplated by the present disclosure for all of the connecting devices on first connecting member 16 to be the same as all of the connecting devices on second connecting member 20 provided that the connecting device on pole grip 14 can connect with at least one of the connecting devices of the first connecting member and at least one of the connecting devices of the second connecting member. In this embodiment, assembly 10 provides a longer life product in the event of damage to threads, the cone, or the locking member occurs.” (Column 5, Line 61-Column 6, Line 3)

For Claim 3, the second embodiment of ‘012 (Figure 11) further teaches wherein the locking member (B, C) includes a locking arm (C) configured to engage the at least one locking tooth (A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking tooth and locking member having a locking arm of the second embodiment of ‘012 to the first embodiment of ‘012. One would be motivated to make such a modification in order to allow for engaging a greater number of tools/implements with a greater variety of connectors without needing multiple different poles and grips.

For Claim 4, the second embodiment of ‘012 (Figure 11) further teaches wherein the at least one locking tooth (A) is disposed within a recess (D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking tooth and locking member and corresponding structure of the second embodiment of ‘012 to the first embodiment of ‘012. One would be motivated to make such a modification in order to allow for engaging a greater number of tools/implements with a greater variety of connectors without needing multiple different poles and grips.
For Claim 5, the second embodiment of ‘012 (Figure 11) further teaches wherein the end of the grip further includes a threaded counter bore (E) extending from the recess (D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking tooth and locking member and corresponding structure of the second embodiment of ‘012 to the first embodiment of ‘012. One would be motivated to make such a modification in order to allow for engaging a greater number of tools/implements with a greater variety of connectors without needing multiple different poles and grips.

    PNG
    media_image1.png
    798
    476
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10441120 and US 7413366 teach similar handles that are pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677